DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objection to the Title - Withdrawn
Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/EP2018/065266 filed 06/11/2018, which claims the benefit of the priority of European Patent Application No. EP17175131.6 filed 06/09/2017. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	
Information Disclosure Statement
The information disclosure statements submitted on 01/28/2021 has been considered by the examiner.
Claim Status
Examiner acknowledges receipt of the reply filed 01/28/2021 in response to the non-final action which amended claims 1-4, 6 and 8-14, cancelled claims 5 and 7 and added new claims 16-19.
Claims 1-4, 6, 8-14, and 16-19 are being examined on the merits in this office action.

	
Claim Objections - Withdrawn
The objection of claims 1, 3, 7 and 11 is withdrawn due to applicants’ amendments to the claims.
Claim Rejections - 35 USC § 102 – Withdrawn 
The rejection of claims 1, 2, 4, 8 and 12 under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/004623, hereinafter (“the ‘623 publication”) is withdrawn due to applicants’ amendment of claim 1.

Claim Rejections - 35 USC § 103 - Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 1, 2, 4, 6, and 8-14 under 35 U.S.C. 103 as being unpatentable over WO 2017/004623, hereinafter (“the ‘623 publication) in view of US 2015/0150811, hereinafter “the ‘811 publication”) is maintained.
The ‘623 publication teaches a composition that comprises a GLP-1 derivative and dapagliflozin (Claims 1, 16, and 20 of the ‘623 publication). The ‘623 publication further teaches that the composition is for oral administration (claim 34 and paragraphs [0029, 
The ‘623 publication does not teach a composition comprising the salt of NAC for enhancing absorption and does not teach that the GLP-1 agonist is semaglutide or compounds A-E.
The ‘811 publication teaches a composition comprising a GLP-1 derivative and salt of N-(8-(2-hydroxybenzoyl)amino)caprylic acid (NAC) (Abstract, claim 16). The ‘811 publication discloses that the compound is for oral administration (claim 26) and that it improves the bioavailability of GLP-1 peptides by oral administration [0004].   ‘811 publication teaches that the GLP-1 derivative is semaglutide (claim 29 and paragraph [0063] and that semaglutide is also known as N-epsilon26-[2-(2-{2-[2-(2-{2-[(S)-4-carboxy-4-(17-carboxyheptadecanoylamino)butyrylamino]-ethoxy}ethoxy)acetylamino]ethoxy}ethoxy)acetyl][Aib8,Arg34]GLP-1(7-37) [0063].
The ‘811 publication discloses that the main challenges in oral delivery of proteins and peptides is the inability of the compounds to be readily transported across the membranes of the gastrointestinal tract and that the delivery agent SNAC has been shown to improve the bioavailability of orally administered peptides [0002].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of the ‘623 publications with those of the ‘811 publication 
Regarding claim 2, ‘811 publication teaches that the GLP-1 derivative is semaglutide (claim 29 and paragraph [0063].
Regarding claims 4, 10, 11 and 12, the ‘811 publication teaches that the composition comprises salt of NAC such as monosodium NAC (SNAC) (Claim 21, 30 and paragraph [0070, 0075] and that the salt of NAC is absorption enhancer [0070]. In addition, the ‘811 publication teaches that the salt of NAC in the composition is in the range of 100-1000 mg [0077] which lies within and/or overlaps with the instantly claimed range of 20-800 mg.
Regarding claim 6 and 9, the ‘811 publication teaches that the GLP-1 derivative is in the form of a pharmaceutically acceptable salt, amide, or ester thereof [0064].
Regarding claim 8, the ‘623 publication teaches the dose of dapagliflozin in the range of 5-10 mg (claim 21 and paragraph [0105]) or 7-9mg and the dose of the GLP-1 derivative (liraglutide) is in the range of 0.1-1 mg (claim 33) which falls within the applicants’ recited range of 0.5-50 mg of dapagliflozin and 0.1-100 mg GLP-1 derivative.


Response to Arguments
Applicant's arguments filed 01/28/2021 have been fully considered but they are not persuasive. 
Applicant argues that the '623 publication is directed to compounds formulated for delivery via swallowable drug delivery devices and that the solid composition of the present application refers to oral drug dosage forms such as capsules, tablets, powders and/or granules. Applicant further states the amended claims overcomes the rejection.
The arguments above have been fully considered but are unpersuasive because ‘811 does teach a solid composition in form of a tablet comprising a GLP-1 peptide and salt of SNAC. Since ‘623 has established that a composition comprising an SGLT2 inhibitor in combination with GLP-1 is useful in that the two compounds work synergistically to both improve insulin resistance and the efficacy and hence reduce blood glucose more than each could alone and thus in turn reduce HbAlc levels, it would be obvious to a skilled artisan to prepare a tablet as taught by ‘811 that comprises GLP-1 peptide, SLGT2 inhibitor and salt of NAC thus rendering obvious the instant claims. The arguments are therefore unpersuasive and the rejection is maintained.

The rejection of claims 1, 2, 4, 6 and 9-14 under 35 U.S.C. 103 as being unpatentable over WO 2012/080471 (hereinafter “the ‘471 publication”) in view of Martinez et al in (Nutrition, Metabolism & Cardiovascular Diseases (2017) 27, 129-137) is maintained.

Martinez et al. discloses the effectiveness and safety of combining a sodium-glucose cotransporter-2 (SGLT-2) inhibitor, dapagliflozin, in patients with type 2 diabetes mellitus (T2DM) and glucagon-like peptide-1 receptor agonist (Abstract). With respect to instant claim 3, Martinez et al. teach that empagliflozin, an SGLT-2 inhibitor, and liraglutide, a GLP1-RA, have shown a significant reduction in the risk of major adverse cardiovascular events (MACEs) in patients with T2DM and high cardiovascular (CV) risk and that both drugs also decreased the incidence of death from any cause and provided renal protection (Page 130, column 1, paragraph 3, line 1-6). Martinez et al. discloses that combination of SGLT-2 inhibitors and GLP1-RAs may have a potential synergistic effect on glycated hemoglobin (A1C), weight, Blood pressure (BP), and CV and renal protection in patients with T2DM (Page 130, column 1, paragraph 4, line 1-3). Martinez et al. study disclosed that in patients with T2DM, dapagliflozin added to a background treatment regimen including a GLP1-RA significantly reduced A1C, body weight, and systolic blood pressure (SBP) over 12 months (Page 133, column 1, Discussion 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of the ‘417 publications with those of Martinez et al. since Martinez et al. teaches that combining a SGLT2 inhibitor with a GLP-1 agonist gave better results in glycemic control as well as weight in patients with type 2 Diabetes mellitus. A skilled artisan would have had a reasonable expectation of success in modifying the composition of the ‘417 publication to include a SGLT2 inhibitor such as dapagliflozin or empagliflozin, of Martinez et al., since Martinez et al. teach that the combination of SGLT-2 inhibitors and GLP1-RAs may have a potential synergistic effect on A1C, weight, BP, and CV and renal protection in patients with T2DM and the addition of the salt of NAC of the ‘417 publication will give the advantage of improved exposure and bioavailability of the peptide.
Regarding claim 2, ‘471 publication teaches that the GLP-1 agonist in the composition is semaglutide, also known as  N- epsilon26-[2-(2-{2-[2-(2-{2-[(S)-4-carboxy-4-(17-carboxyheptadecanoylamino) butyrylamino]ethoxy}ethoxy)acetylamino]ethoxy}ethoxy)acetyl] [Aib8,Arg34]GLP- 1(7-37) (Claim 11 and page 4, line 13-15).
Regarding claims 4, 10, 11 and 12, the ‘471 publication teaches that the composition comprises a salt of N-(8-(2-hydroxybenzoyl)amino)caprylic acid which is sodium N-(8-(2- 
Regarding claim 6 and 9, the ‘471 publication teaches that the GLP-1 derivative is in the form of a pharmaceutically acceptable salt, amide, or ester thereof (Page 4, line 17-18).
With respect to claims 13 and 14 regarding the recited amount of active ingredient, dosage amount and frequency of administration, one of ordinary skill in the art would have been motivated to optimize these parameters to obtain the desired amount of active ingredient as well as the desired clinical result because dosage and dosing frequency are art recognized result effective parameters in the pharmaceutical/medical arts.

Response to Arguments
Applicant's arguments filed 01/28/2021 have been fully considered but they are not persuasive. 
Applicant argues that the amended claims overcomes the rejection.
The argument above is unpersuasive because Martinez et al. has established the motivation to administer a combination of SGLT-2 inhibitors and GLP-1 peptide and discloses that the combinations gave better results in glycemic control as well as weight in patients with type 2 Diabetes mellitus. In addition, ‘471 the motivation of combining a GLP-1 peptide with an enhancer such as salt of NAC and discloses that the addition of the salt of NAC of the ‘417 publication will give the advantage of improved exposure and bioavailability of the peptide. A skilled artisan would therefore be motivated to prepare a solid composition such as the one of the ‘471 publication that comprises a GLP-1 peptide, SGLT-2 inhibitor and an enhancer such as salt of NAC rendering obvious the instant claims. The argument is therefore unpersuasive and the rejection is maintained.

Claim Rejections - 35 USC § 103 - New

Claims 1, 2, 4 , 6, 8-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0035281 (hereinafter “the ‘281 publication”) in view of WO 2012/080471 (hereinafter “the ‘471 publication”).
‘281 teaches a pharmaceutical composition comprising an SGLT2 inhibitor and a GLP-1 receptor agonist which is suitable in the treatment or prevention of diabetes mellitus, impaired glucose tolerance, hyperglycemia or other conditions (Abstract, claim 1, and [0001]. ‘281 further teaches that the SGLT2 inhibitor includes dapagliflozin [0150, 0159] and that the GLP-1 receptor agonist includes semaglutide (claim 4, and [0174, 0175, 0178, 0196]). ‘281 further teaches that the pharmaceutical composition may be formulated for oral administration and may be in solid form [0279] and may be in form of a tablet or capsule [0247, 0281]. ‘281 teaches that a combination of a SGLT2 inhibitor and a GLP-1 receptor agonist leads to a higher blood glucose lowering compared with a treatment using the GLP-1 receptor agonist or the SGLT2 inhibitor alone and that the administration of a SGLT2 inhibitor may prolong the lowering of the blood glucose compared with an administration of the GLP-1 receptor agonist alone [0046].
‘281 does not teach the addition of an enhancer.
The ‘471 publication teaches a solid composition for oral administration comprising a GLP-1 agonist and a salt of N-(8-(2-hydroxybenzoyl)amino)caprylic acid (claim 1). The ‘471 publication further teaches that the solid compositions comprising certain amounts of a salt of N-(8-(2- hydroxybenzoyl)amino)caprylic acid, such as SNAC, are optimal for oral administration of GLP-1 agonists. Accordingly, the compositions provide improved exposure and/or 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of ‘281 and ‘417 publications and prepare a solid composition that comprises a GLP-1 agonist and dapagliflozin and an enhancer such as salt of NAC, because ‘471 teaches that the addition of the enhancer provided improved exposure and/or bioavailability of the GLP-1 agonist. A skilled artisan would be motivated and would have had a reasonable expectation of success in modifying the composition of ‘281 with ‘471 because ‘281 teaches that combination of a SGLT2 inhibitor and a GLP-1 receptor agonist leads to a higher blood glucose lowering compared with a treatment using the GLP-1 receptor agonist or the SGLT2 inhibitor alone and the addition of the enhancer of ‘471 provided improved exposure and/or bioavailability, making the instant claims obvious to a skilled artisan. 
Regarding claim 2, ‘281 teaches that the GLP-1 receptor agonist includes semaglutide (claim 4, and [0174, 0175, 0178, 0196]).
Regarding claim 4, 10 and 11 ‘471 teaches the composition for solid administration includes an enhancer salt of N-(8-(2- hydroxybenzoyl)amino)caprylic acid, such as SNAC (claim 1). 
Regarding claim 6, ‘281 teaches that the SGLT2 inhibitors and GLP-1 receptor agonists may also be in form of pharmaceutically acceptable salts, and prodrugs, hydrates, solvates and polymorphic forms thereof [0177].

Regarding claim 12 and 17, ‘471 teaches that the salt of N-(8-(2-hydroxybenzoyl)amino)caprylic acid is sodium N-(8-(2- hydroxybenzoyl)amino)caprylate (SNAC) (claim 10).
Regarding claim 18, ‘471 teaches that the composition can be in the form of a tablet or capsule (claim 2, and Page 14, line 17-18 and line 23-24).
Regarding claim 19, ‘281 teaches the composition for the treatment of type 2 diabetes mellitus (claim 7, 9 and [0001-0002, 0022]) and that the composition may comprise one or more pharmaceutically acceptable carriers and/or diluents [0235].
With regards to claims 8, 14 and 16, ‘281 teaches that the SGLT2 inhibitor dose may be  in the range from 0.5 mg to 200 mg, even more preferably from 1 to 100 mg, most preferably from 1 to 50 mg per day [0247]. Furthermore, 471 teaches the GLP-1 agonist is in the range of 0.01 mg to 100 mg (claim 7) and that the salt of NAC in the composition is in the range of 175-575 mg, such as 200-500 mg or 250-400 mg (Page 11, line 27-36) which lies within and/or overlaps with the instantly claimed range of 20-800 mg.
With respect to claim 13 regarding the recited dosage amount and frequency of administration, one of ordinary skill in the art would have been motivated to optimize these parameters to obtain the desired amount of active ingredient as well as the desired clinical result because dosage and dosing frequency are art recognized result effective parameters in the pharmaceutical/medical arts.

Response to Arguments
Applicant’s arguments, see applicants’ argument, filed 01/28/2021, with respect to the rejection(s) of claim(s) 1, 2, 4, 8 and 12 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2013/0035281.

Examiner’s Comment and Allowable Subject Matter
A pharmaceutical composition for oral administration comprising a compound B as the GLP-1 derivative and dapaliflozin was not uncovered in any prior art.
Claims 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art was US 2013/0035281 (hereinafter “the ‘281 publication”). ‘281 teaches a pharmaceutical composition comprising an SGLT2 inhibitor and a GLP-1 receptor agonist which is suitable in the treatment or prevention of diabetes mellitus, impaired glucose tolerance, hyperglycemia or other conditions (Abstract, claim 1, and [0001]. ‘281 further teaches that the SGLT2 inhibitor includes dapagliflozin [0150, 0159] and that the GLP-1 receptor agonist includes semaglutide (claim 4, and [0174, 0175, 0178, 0196]). ‘281 further teaches that the pharmaceutical composition may be formulated for oral administration and may be in solid form [0279] and may be in form of a tablet or capsule [0247, 0281]. ‘281 teaches that a combination of a SGLT2 inhibitor and a GLP-1 receptor agonist leads to a higher blood glucose lowering compared with a treatment using the GLP-1 receptor agonist or the SGLT2 inhibitor 

Conclusion
Claims 1, 2,4, 6, 8-14, and 16-19 are rejected. Claim 3 is objected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MERCY H SABILA/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654